Citation Nr: 1028389	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  03-14 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, inter alia, denied the 
Veteran's February 2002 claim for entitlement to service 
connection for PTSD.  The claims folder was subsequently 
transferred to the RO in Boston, Massachusetts.

In March 2006, the Board remanded the case to the RO for further 
development.  The case has been returned to the Board for further 
appellate consideration.

In September 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A transcript 
of this hearing has been associated with the claims file.

The Veteran requested a hearing before a Veterans Law Judge in 
Washington, DC (Central Office hearing) in a June 2009 
communication.  In March 2010, VA sent the Veteran a letter 
informing him of the date and time of his scheduled hearing.  
Nonetheless, the Veteran failed to appear at his hearing.  The 
appellant has neither given good cause for his failure to appear, 
nor asked that the hearing be rescheduled; therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities has been raised by the record-including by a VA 
PTSD Program Director's July 2006 letter, a July 2002 VA medical 
record, and an April 2002 VA Compensation and Pension (C&P) 
report-but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence of 
an in-service personal assault stressor, supporting a current 
diagnosis of PTSD.

2.  There is competent and credible evidence of a nexus between 
his in-service personal assault stressor and his current 
diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated April 2002 and October 2006, provided to the 
Veteran before the October 2002 rating decision and the May 2009 
supplemental statement of the case, respectively, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed to 
establish his claim, what VA would do and had done, and what 
evidence he should provide.  The October 2006 letter also 
informed the Veteran that it was his responsibility to help VA 
obtain medical evidence or other non-government records necessary 
to support his claims.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in October 2006.  In this regard, after initially 
providing VA notice, followed by subsequent Dingess notice in 
October 2006, the RO readjudicated the claim in a supplemental 
statement of the case in May 2009.  Thus, the timing defect in 
the notice has been rectified.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented him 
from meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 
S. Ct. 1696 (2009).

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the Court held 
that 38 C.F.R. 
§ 3.304(f)(5) places a heightened burden of notification on VA in 
claims for service connection for PTSD based on in-service 
personal assault.  The Court stated that first, the RO must 
inform the claimant that he may submit alternative forms of 
evidence--that is, evidence other than service records--to 
corroborate the account of an in-service assault, and the RO must 
suggest potential sources for such evidence.  The Court further 
held that a claimant should also be notified that, alternatively, 
evidence of behavioral changes following the alleged in-service 
assault may constitute "credible supporting evidence of the 
stressor" under 38 C.F.R. § 3.304(f)(5).  Second, VA must assist 
the claimant in the submission of alternative sources of 
evidence, by providing additional time for the claimant to submit 
such evidence after receipt of the personal-assault letter and, 
where appropriate, by obtaining evidence on the claimant's 
behalf.  Id. at 335.  In this case, the Veteran was not provided 
with such notice.  However, the Veteran is not prejudiced 
thereby, because this decision represents a full grant of the 
benefit which he is seeking on appeal.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, Social Security Administration (SSA) records, 
and VA treatment records have been obtained.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran was provided with VA examinations in April 2002 and 
January 2005.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service connection 
for PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

Specifically, to establish entitlement to service connection for 
PTSD, the Veteran must submit "...medical evidence diagnosing 
the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred."  38 C.F.R. § 3.304(f).  In order for a 
stressor to be sufficient to cause PTSD, (1) the Veteran must 
have been exposed to a traumatic event in which he experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and (2) the 
Veteran's response must have involved intense fear, helplessness, 
or horror.  See 38 C.F.R. § 3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of 
the mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of PTSD.  
The Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).   

Just because, however, a physician or other health professional 
accepted an appellant's description of his military experiences 
as credible and diagnosed him as suffering from PTSD does not 
mean the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Because personal assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which creates 
a proof problem with respect to the occurrence of the claimed 
stressor.  In such situations, it is not unusual for there to be 
an absence of service records documenting the events the Veteran 
has alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years after 
the trauma.  Thus, when a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. 
West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 Vet. App. 
393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis centers; 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.  

The Court has prescribed the rule for interpreting a claim for 
PTSD as one involving a personal assault stressor for which the 
provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  See, e.g., 
Bradford v. Nicholson, 20 Vet. App. 200 (2006) (In which a 
Veteran alleged that a sergeant kicked her down a set of stairs).  
Moreover, VA has defined personal assault to include any event of 
human design that threatens or inflicts harm.  Examples of 
personal assault include rape, physical assault, domestic 
battery, robbery, mugging, stalking, and harassment.  See VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., 
Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, 
part 17(a), (c) (Dec. 13, 2005).  

Medical opinions in cases of personal assault for PTSD are 
exceptions to the general rule--as, for example, announced in 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996)--that an opinion by 
a medical professional based on a post-service examination cannot 
be used to establish the occurrence of a stressor.  38 C.F.R. 
§ 3.304(f)(5); VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 
1 ,2006).

The Veteran contends in a March 2002 statement that during his 
service in Cam Rahn Bay, Vietnam, he assisted with the unloading 
of ammunition off of ships, during which time some Vietnamese 
workers would smoke near the ammunition, causing him to live "in 
constant fear of the powder and ammunition being exploded and 
killing me."  The Veteran also reported that "my sergeant fired 
a rifle near my right ear at a water buffalo which really scarred 
me....He told me if I were to ever say anything, he would kill 
me....These types of things happened to me all the time to the 
point that I could not sleep and became afraid of everything and 
everyone."

In an April 2002 letter, the Veteran restated that he checked the 
ammunition coming in to Vietnam, and that the Army "hire[d] 
local Vietnamese to unload all cargo from ships into local 
barges.  [The] (Vietnamese) smoked cigarettes and cigars while 
unloading the [ammunition from the] ships."

In May 2002, the Veteran told a VA clinician of an incident in 
which he walked out of a bar in Saigon just as a small child with 
a bomb walked into it and detonated the bomb, killing some of the 
Veteran's friends.  He also reported having observed mortar 
attacks.

In his notice of disagreement dated November 2002, the Veteran 
reported that "I lost a good friend in the explosion in Saigon 
but I only remember his first name as Rafael.  I saw people drown 
[in a river] who were engaged in the unloading of ammo and 
equipment [in Vietnam in mid-1965]."

A VA clinician noted in a March 2003 treatment record that the 
Veteran described having "lost a guy through enemy fire" when 
they first reached Cam Rahn Bay.  He also reported having seen 
bodies floating down the river, and "people ...trying to pick them 
up with hooks."

In June 2003, the Veteran told a VA clinician that he witnessed a 
soldier deliberately run down a Vietnamese civilian, and then 
tell the Veteran to "keep quiet or he would be next."

At a September 2003 VA treatment session, the Veteran reported 
having nightmares in which he saw bodies floating down the river 
and bumping against the barges.  He explained to the clinician 
that while in service he saw bodies of dead Vietnamese floating 
in the river who were fished out of the river with hooks by other 
Vietnamese.  The Veteran also reported witnessing atrocities 
towards children and animals, and experiencing much incoming 
fire, bombings and fatalities since his job consisted of loading 
and transporting ordnance on boats in combat areas.

In a November 2004 letter, the Veteran described his PTSD as 
having arisen from "Vietnam combat scenarios."

The Veteran submitted a "Level III Traumatic Event Inventory" 
in November 2006 as part of his VA PTSD therapy.  In that 
document, he recounted one stressor in which he "witnessed my 
staff sergeant and [a group of soldiers] kill a Vietnamese 
civilian and [use] a water buffalo as [a] target."  He noted 
that his staff sergeant and fellow soldiers began calling him 
racist names "after I would not fire my weapon" at the civilian 
or the water buffalo.  Consequently, he "was shocked and afraid 
for my life.  They told me if I told anyone about this killing I 
would be shot.  They all pointed their rifles in my face...to make 
a point about this threat.  I felt alone and sad and especially 
helplessness."  The Veteran also recounted that his "staff 
sergeant fired his weapon [over] my right shoulder and kill[ed] 
another Vietnamese [who had been] walking in the road....These 
atrocities and racial insults lasted for the duration of my tour.  
I could not get any rest and stayed on guard fearing for my 
life....I felt tormented and shame for my witnessing what I felt 
[were] war crimes and murder of these civilians."

A VA clinician noted in an April 2007 treatment record that the 
Veteran reported having been stationed at an ammunition dump 
where he guarded Vietnamese civilians who were loading and 
unloading cargo.  The Veteran also reported witnessing war crimes 
and being threatened at gunpoint to keep silent about them.

At his September 2008 hearing before a DRO, the Veteran again 
reported guarding and "watching Vietnamese people from the local 
village unloading the cargo of ammunition" from the ships while 
smoking cigarettes near the ordinance.  Id. at pp. 4, 5.  The 
Veteran also stated that "I saw [my staff sergeant] kill 
Vietnamese people when he shot at them.  I saw him shoot...the 
water buffaloes, one time with the rifle in my right ear, and he 
fire[d] at water buffaloes and Vietnamese people....And he, and 
everyone of [the other soldiers nearby]...point[ed] the rifle[s] at 
me and [said that] if I [said] a word [about the shootings], they 
[would] kill me.  And [they made these threats] mostly every day 
when I was in Vietnam."  Id.  The Veteran also reported coming 
under attack from the enemy once while "on the middle of the 
river" near the shoreline, although he did not fire his weapon.  
Id. at pp. 4-5.

The Veteran's service personnel records confirm that he served in 
Vietnam from September 23, 1965 to September 22, 1966, first as a 
supply handler and later as a stevedore (a loader and unloader of 
cargo from ships).

The Veteran's service treatment records show no complaints, 
diagnoses, or treatment for any psychiatric conditions in 
service.  Clinicians found the Veteran to be psychiatrically 
normal on clinical evaluation in July 1963, December 1963, 
November 1964, September 1966, and November 1966.  Additionally, 
the Veteran checked boxes indicating that he did not have, and 
had never had, frequent or terrifying nightmares, depression or 
excessive worry, or nervous trouble of any sort throughout his 
service.

Attempts to locate additional information have been unsuccessful.  
In November 2006, the National Personnel Records Center (NPRC) 
informed VA that it required search parameters limited to 3 
months or fewer.  Similarly, the Joint Services Records Research 
Center (JSRRC) notified VA that the request on behalf of the 
Veteran could not be researched because "the killing of 
civ[ilians] is extremely difficult to verify," and could not be 
verified here because the Veteran had not reported the incident 
during service.

VA provided the Veteran with a PTSD examination in April 2002.  
The examiner briefly discussed the Veteran's service history, but 
did not state whether she reviewed the claims file.  The Veteran 
reported seeing dead bodies and getting shot at while in service, 
although he also said that he did not see anybody getting killed.  
The examiner diagnosed him with PTSD and major depression, and 
assigned a Global Assessment of Functioning (GAF) score of 40.  
She did not provide an etiological opinion.

VA provided the Veteran with a second PTSD examination in January 
2005.  The examiner noted that she "basically reviewed the 
Veteran's claim folder."  The examiner found that the Veteran's 
"allegations in terms of experiences in Vietnam have been 
different throughout time."  Specifically, the examiner noted 
that the Veteran told her that he was never in actual combat.  
The examiner also noted that the Veteran reported the following 
stressors from his service in Vietnam: witnessing Vietnamese 
civilians smoking on boats carrying ammunition, having a sergeant 
fire a rifle near his right ear, coming under attack while in a 
boat, and witnessing dead bodies floating down a river.  The 
examiner diagnosed the Veteran with major depression rather than 
PTSD.  The examiner opined that the Veteran's psychiatric 
condition in 2002, when he filed his claim, resulted from his 
loss of employment at that time; she stated that "when this 
Veteran found himself without a job, without income, and 
apparently with little possibilities to obtain a job comparable 
to what he had before...he became overtly depressed and in the 
context of his depression, he remembered previous experiences in 
his life including those that he had in Vietnam, but it is not 
shown from the history taken and from the development of symptoms 
that the experiences that he described were the principal cause 
for his problems or for the development of his symptoms, proven 
by the fact that throughout all the years that followed his 
Military service, the Veteran was able to study successfully, 
[and] had...stable job[s]."  The Board notes that the 
aforementioned regulations pertaining to service connection to 
require that an event in service be a cause, but not the 
"principal cause," of a current disability.

The Veteran is competent to observe that he experienced the 
aforementioned stressors during his service in Vietnam.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).

Furthermore, the Board finds that the Veteran's allegations are 
credible, based on the findings of his treating VA clinicians, 
his service personnel records' description of his service, and 
the relative consistency of his statements.  The Board further 
finds that the occasional inconsistencies in the Veteran's 
statements are more likely the result of his memory loss than of 
intentional fabrication.

In support of the Veteran's claim, a VA clinician found in 
January 2003 that the Veteran has PTSD related to his service in 
Vietnam.  Likewise, in September 2003, a VA psychiatrist opined 
that the Veteran's "diagnosis most closely resembles DSM-IV 
criteria for [PTSD], chronic, of delayed onset and major 
depression with psychotic features.  [His] symptoms are clearly 
severe and appear to have increased over the two years since he 
stopped working ."  Additionally, a VA PTSD Program Director 
provided a letter in July 2006 in which he opined that the 
Veteran "continues to suffer from chronic PTSD and symptoms 
related to traumatic experiences he was exposed to during [his] 
service in the Vietnam War, including sad and anxious mood, 
trauma related hallucinations, recurrent nightmares, 
concentration problems, sleep problems, hypervigilance, emotional 
detachment, isolation, irritability, and anger control 
problems."  Another VA psychiatrist opined in April 2007 that 
the Veteran has "military-related PTSD."  The VA clinicians 
rendered their opinions after VA had provided significant amounts 
of treatment to and compiled copious volumes of data on the 
Veteran's psychiatric condition, including residential PTSD 
treatment from February 2002 to March 2002 and from May 2002 to 
July 2002, PTSD group therapy in 2003 and from May 2006 to August 
2006, and additional psychiatric care throughout those four-and-
a-half years.  By contrast, the January 2005 VA examiner remains 
the only clinician of record to deny a link between the events in 
service and the Veteran's claimed PTSD.

The Veteran's service personnel records' description of his 
service further supports the veracity of his allegations.  As 
noted above, his service personnel records confirm that he served 
in Vietnam from September 23, 1965 to September 22, 1966, first 
as a supply handler and later as a stevedore (a loader and 
unloader of cargo from ships).  This comports with his 
recollections of watching Vietnamese laborers hold lit cigarettes 
near ordinance taken off of cargo ships, receiving enemy fire 
while aboard ship, and witnessing dead Vietnamese bodies floating 
in the water.

The Board further finds that the occasional inconsistencies in 
the Veteran's statements are more likely the result of his memory 
loss than of intentional fabrication.  Indeed, the Veteran's 
perceptions have been greatly diminished by his PTSD, as 
manifested both by his October 2003 statement that he uses the 
reaction of his dog to determine whether the Vietnamese people 
that he now sees and hears are hallucinations, and by his range 
of GAF scores from 20 in January 2003, to 50-55 in January 2005, 
to 45 in July 2006.  Moreover, the Veteran's statements lack 
indicia of fabrication.  Although one might be inclined to 
contrive stressors in statements to VA examiners whose purpose is 
in part to determine whether one was exposed to a stressor in 
service, this Veteran made multiple statements to VA treating 
clinicians about witnessing shootings and coming under fire in 
Vietnam, but denied ever seeing anybody get killed in service to 
a VA examiner in April 2002, and denied ever having been in 
combat to another VA examiner in January 2005.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to 
statements made to clinicians for the purpose of treatment).

Recently, VA promulgated a liberalizing regulation for 
establishing the occurrence of in-service PTSD stressors.  
38 C.F.R. § 3.304(f)(3).  That regulation provides that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others...and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  In this case, 
the Veteran told a VA psychiatrist in September 2003 that he 
experienced incoming fire in Vietnam while loading and 
transporting ordinance on boats in combat areas, and that VA 
psychiatrist diagnosed him with chronic, severe PTSD of delayed 
onset, and with major depression with psychotic features.  
Because the Board finds no "clear and convincing evidence" to 
refute the Veteran's assertion, and because the claimed stressor 
is consistent with the circumstances of the Veteran's service as 
a Stevedore in Vietnam, the Board finds that the occurrence of 
this stressor may be established under 38 C.F.R. § 3.304(f)(3).

Furthermore, where, as here, the Veteran has made allegations 
consistent with a personal assault, 38 C.F.R. § 3.304(f)(5) 
provides that evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(5).  The Veteran 
alleged in statements dated March 2002, June 2003, November 2006, 
April 2007, and September 2008 that his fellow officers pointed 
their guns at him and threatened to kill him if he reported their 
shooting of a Vietnamese civilian and water buffalo.  The Board 
finds that the Veteran's VA mental health treatment records, 
which show such behavior changes as substance abuse and episodes 
of depression, panic attacks, and anxiety all corroborate the 
Veteran's account of that stressor.

In summary, the Veteran has presented evidence from multiple VA 
clinicians of both a diagnosis of PTSD, and a nexus between his 
PTSD and his in-service stressors.  Moreover, although clear 
corroborating evidence of the Veteran's claimed stressors is 
absent from the Veteran's service treatment records, the Board 
finds that the Veteran's lay statements regarding those stressors 
are both competent and credible.  Furthermore, the occurrence of 
the firing on the boat on which he served as a Stevedore in 
Vietnam is established by his VA psychologist's report.  
38 C.F.R. § 3.304(f)(3).  Additionally, his personal assault 
stressor is corroborated by his VA mental health treatment 
records.  38 C.F.R. § 3.304(f)(5).  Accordingly, service 
connection for PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


